Exhibit 10.2

Senetek PLC Files Form 12b-25

NAPA, Calif., April 2, 2007—Senetek PLC (OTCBB: SNTKY), a life sciences product
development company targeting the science of aging, today announced that it
filed a Form 12b-25 with the Securities and Exchange Commission in order to
extend the due date of its 2006 Annual Report on Form 10-K for fifteen days, as
permitted by Rule 12b-25 under the Securities Exchange Act. In its filing the
Company has advised that it is not possible without unreasonable effort and
expense to file its Annual Report by April 2 because of the major efforts
associate with a material transaction, the Company’s signing of a monetization
agreement with Valeant Pharmaceuticals North America Inc.. This has made it
impossible for the Company’s small management team to complete the reviews
necessary to ensure that the financial statements and disclosures contained in
its 2006 Annual Report are accurate and complete. The Company will file its
Annual Report on or before the expiration of the fifteen day extension period
and will announce the schedule for its year- end investor conference call at
that time.

About Senetek PLC

Senetek PLC (OTCBB: SNTKY) is a life sciences product development company with a
portfolio of intellectual properties targeting the science of aging, including
skincare and dermatological therapeutics, erectile dysfunction and nutrition.
Kinetin, Senetek’s lead commercial product, is currently licensed and marketed
by 14 pharmaceutical and cosmeceutical companies, and Senetek has entered into
an exclusive global license with Valeant Pharmaceuticals for Senetek’s
proprietary anti-aging skincare compound Zeatin. In addition, Senetek has
entered into exclusive licenses for Europe and North America, respectively, for
its patented combination drug treatment for erectile dysfunction, Invicorp®, has
an exclusive manufacturing distributorship for its proprietary diagnostic
monoclonal antibodies, and recently sold, with retained rights of profit
participation, its patented drug delivery system, Reliaject®.

For more information, visit the company’s website at http://www.senetekplc.com/

This news release contains statements that may be considered ‘forward-looking
statements’ within the meaning of the Private Securities Litigation Reform Act,
including those that might imply commercial potential and successful evaluation
and development of new compounds and success in forging direct distribution
arrangements. Forward-looking statements by their nature involve substantial
uncertainty, and actual results may differ materially from those that might be
suggested by such statements. Important factors identified by the Company that
it believes could result in such material differences are described in the
Company’s Annual Report on Form 10-K/A for the year 2005. However, the Company
necessarily can give no assurance that it has identified or will identify all of
the factors that may result in any particular forward-looking statement
materially differing from actual results, and the Company assumes no obligation
to correct or update any forward-looking statements which may prove to be
inaccurate, whether as a result of new information, future events or otherwise.